Citation Nr: 1515134	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether the rating reduction for prostate cancer residuals form 100 percent to 10 percent effective April 1, 2012, was proper.

2. Entitlement to a disability rating in excess of 40 percent for prostate cancer residuals for the period of March 25, 2013 to June 19, 2014.


REPRESENTATION

Appellant represented by:	Kenneth A. Waggoner, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to December 1966, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which effectuated a reduction in the disability rating for prostate cancer residuals from 100 percent to 10 percent, from April 1, 2012.  The Veteran filed a timely appeal of the reduction.  A subsequent rating decision in April 2013 granted a 60 percent disability rating effective April 1, 2012, and a 40 percent disability rating effective March 25, 2013.  The Veteran appealed the assignment of the 40 percent disability rating, asserting that a 60 percent rating was appropriate.  A rating decision issued in January 2015 granted a 60 percent disability effective June 19, 2014.  While the Veteran has indicated that he is not seeking a rating higher than 60 percent for prostate cancer residuals, the discreet period of March 25, 2013 to June 19, 2014, for which only a 40 percent disability rating was assigned, remains on appeal.

The issue of entitlement to a separate disability rating for radiation cystitis as a residual of treatment for service-connected prostate cancer has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The January 2012 rating decision reducing the Veteran's disability rating for prostate cancer residuals from 100 percent to 10 percent was not proper, but the subsequent rating decision issued in April 2013 which assigned a 60 percent rating instead, corrected the error and satisfied the appeal.

2. The Veteran's prostate cancer residuals have continuously been manifested by continual urine leakage which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  


CONCLUSIONS OF LAW

1. The reduction in disability rating for prostate cancer residuals from 100 percent to 10 percent effective April 1, 2012, was improper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2. The April 2013 rating decision assigning a 60 percent disability rating for prostate cancer residuals from April 1, 2012 to March 25, 2013, corrected the error with respect to the rating reduction decision in January 2012.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

3. The criteria for a 60 percent disability rating for prostate cancer have been met since April 1, 2012, to include during the period of March 25, 2013 to June 19, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The VCAA applies to the Veteran's claim for an increased rating for prostate cancer residuals.  In October 2011, notice was provided regarding the RO's intent to reduce the rating percentage.  The instant claim stems from the rating decision that effectuated the reduction.  Under these circumstances, the Board finds that appropriate and sufficient notice was provided. 

The regulations provide for specific notice requirements, other than the VCAA, in instances where a reduction in disability rating is considered.  While prostate cancer is not a typical reduction, 38 C.F.R. § 4.115b, Diagnostic Code 7528, directs that these claims are subject to the provisions of section 3.105(e), like any other reduction claim.  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's address of record.  38 C.F.R. § 3.105(e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id. 

Here, the RO issued a rating reduction proposal in April 2011, which set forth the material facts and reasons for the proposed reduction.  The Veteran was given more than 60 days to respond and present additional evidence.  In January 2012, the RO issued a rating decision effectuating the reduction.  Thus, the notice requirements for the reduction of the assigned prostate cancer rating were satisfied.  See 38 C.F.R. § 3.105(e). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered. VA provided examinations for residuals of prostate cancer in February 2011, March 2013, and June 2014.  There is no indication or assertion that these examinations are inadequate.  Instead, the examinations addressed all the applicable rating criteria. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.105(e), 3.159.

Rating Reduction

A reduction in the rating assigned to a service connected disability is allowed, when indicated by the evidence, but only when specific procedures are followed.  38 C.F.R. § 3.105(e).  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating decision effectuating the reduction will be issued.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) held that in cases of rating reductions, 38 C.F.R. §§ 4.1 and 4.2 apply.  As such, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history and that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a Veteran's disability. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In this instance, the Veteran sought and was awarded service connection for prostate cancer in November 2008.  Under the provisions of 38 C.F.R. § 4.115(b), Diagnostic Code7528, a 100 percent disability rating is to be assigned for service-connected prostate cancer during surgical, X-ray, chemotherapy, and other ongoing treatment and for six months thereafter.  Once such treatment ceases, a mandatory VA examination shall be scheduled, and if there has been no reoccurrence or metastasis, the assigned disability rating will thereafter be based on renal dysfunction or voiding dysfunction, whichever symptoms predominate.  

In accordance with the regulation, the Veteran was provided a VA examination in February 2011 to evaluate the residuals of his prostate cancer.  A rating decision was issued in April 2011, which proposed a reduced disability rating of 10 percent, with the evaluation of residuals based on voiding dysfunction.  The Veteran disagreed with this proposal and was provided with an explanation of the rating reduction process in October 2011.  A rating decision was issued in January 2012 effectuating the reduction in rating for prostate cancer to 10 percent, effective as of April 1, 2012.  

In evaluating the rating reduction, the Board notes that the procedures and due process required were clearly satisfied, as discussed above.  The Veteran was provided sufficient notice and was allowed to comment and to appeal the decision to reduce.  However, the reduced rating assigned, namely 10 percent, was improper.  At the VA examination in February 2011, the Veteran described continual urine leakage with a need to wear absorbent pads that needed to be changed more than four times per day.  He had a need to void every 2 to 3 hours during the day and awakened at least 2 times each night to void.

The criteria for voiding dysfunction assigns a maximum 60 percent rating if there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent disability rating is assigned for incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent disability rating is assigned where the incontinence requires wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a.  

Based on the evidence provided at the VA examination in February 2011, the Veteran's voiding dysfunction symptoms of continual urine leakage with a need to change his absorbent material more than 4 times per day warranted the assignment of a 60 percent disability rating, rather than the 10 percent assigned in the rating decision issued in January 2012.  As such, the ultimate outcome of the January 2012 rating decision was technically improper.  

However, inasmuch as the April 2013 rating decision corrected this error by assigning the 60 percent disability rating as of April 1, 2012, the same effective date as the 10 percent rating which was improper, the error has been corrected.  The Veteran did not contest the assignment of the 60 percent rating and the Board therefore need not further address the issue.

Rating for March 25, 2013 to June 19, 2014

While the question of the propriety of the reduced rating has been resolved, the Board must still address the appropriateness of the 40 percent disability rating assigned for the period of March 25, 2013 to June 19, 2014.  With respect to that issue, the customary analysis of the assigned rating is applicable.  

The criteria for voiding dysfunction assigns a maximum 60 percent rating if there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent disability rating is assigned for incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent disability rating is assigned where the incontinence requires wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a.  

The criteria for urinary frequency assigns a 40 percent disability rating for a daytime voiding interval of less than 1 hour or awakening to void 5 or more times per night.  A 20 percent disability rating is assigned for a daytime voiding interval between 1 and 2 hours, or awakening to void three to four times per night.  A 10 percent disability rating is assigned for a daytime voiding interval between 2 and 3 hours or awakening to void 2 times per night.  38 C.F.R. § 4.115a.  

As discussed above, the Veteran was initially granted a temporary 100 percent disability rating based on his diagnosis of prostate cancer, with an effective date of November 13, 2008, the date of claim.  The December 2012 rating decision reduced his rating to 10 percent effective April 1, 2012, but the rating was later increased to 60 percent effective April 1, 2012, in a rating decision issued in March 2013.  The March 2013 rating decision assigned a 40 percent disability rating effective March 25, 2013.  The Veteran appealed this rating and in April 2013 asserted his belief that a 60 percent rating was appropriate, with additional separate ratings for proctitis and cystitis due to radiation.  A 60 percent disability rating was subsequently granted effective June 19, 2014.  

The remaining issue on appeal before the Board is whether the Veteran should have been assigned a disability rating higher than 40 percent for the period of March 25, 2013 to June 19, 2014.  The relevant evidence pertaining to this time period consists primarily of the March 25, 2013 VA examination, the June 19, 2014 VA examination, and the Veteran's statements with respect to his symptoms.

At the March 2013 VA examination, the examiner noted that the Veteran's disability required the use of absorbent materials which must be changed 2 to 4 times per day, based on a daytime voiding interval of between 1 and 2 hours.  He also awakened 3 to 4 times per night to void. 

In the VA Form 9 appeal, the Veteran asserted that he required 3 or 4 pads during the day, but also needed to change absorbent pads at night, resulting in a change of absorbent materials more than 4 times in a 24 hour period.  

At the June 2014 VA examination, the examiner noted that the Veteran's disability required the use of absorbent materials that must be changed more than 4 times per day, based on a daytime voiding interval of between 1 and 2 hours, and awakening to void 3 to 4 times per night. 

The only difference between the Veteran's symptoms as described at the March 2013 VA examination and at the June 2014 examination was the frequency with which the absorbent materials needed to be changed.  The existence of continuous urine leakage, the voiding interval, and the amount of times he awakened per night to void were unchanged.  The Veteran has explained that he was asked only about the changes required during the day, rather than during a 24 hour period, and had come to understand the need for a 24 hour calculation by the time of the June 2014 examination.  The Board finds this explanation reasonable and notes that the Veteran is competent to provide evidence regarding symptoms he is able to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In accepting the explanation, the Board finds that the Veteran should have one continuous 60 percent disability rating for his prostate cancer residuals, including during the period of March 25, 2013 to June 19, 2014, which is on appeal here.

The criteria for voiding dysfunction allows for a maximum 60 percent rating, which is what has been assigned here.  No higher schedular rating is possible and the Veteran has asserted that a 60 percent rating is what is appropriate.  Therefore, the Board will no address the question of entitlement to a schedular rating any higher than 60 percent.   

While the evidence also supports a rating under the criteria for urinary frequency, the voiding dysfunction criteria provide for a higher disability rating and are thus more appropriate in this instance.  In addition, prostate cancer residuals may be rated based on renal dysfunction.  However, no renal dysfunction is shown here and such a rating would not be appropriate.




Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his voiding dysfunction.  While a still higher rating is not possible on a schedular basis for voiding dysfunction, the Veteran has indicated that the 60 percent disability rating herein assigned would be satisfactory.  Notably, the Veteran's symptoms not described in the rating criteria, namely proctitis and cystitis as a result of radiation treatment, are more appropriately categorized as claims for separate disabilities, and have been treated as such.  Consequently, referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).


						(CONTINUED ON NEXT PAGE)




ORDER

The January 2012 rating reduction from 100 percent to 10 percent for prostate cancer residuals, effective April 1, 2012, was improper, but was remedied by the subsequent assignment of a 60 percent disability rating for April 1, 2012 through March 25, 2013.

Entitlement to a 60 percent disability rating for prostate cancer residuals for the period of March 25, 2013 to June 19, 2014, is granted.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


